TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00387-CR


                                Michael Ricardo Camarillo, Appellant

                                                    v.

                                     The State of Texas, Appellee



        FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-00-186, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




                Appellant Michael Ricardo Camarillo appeals his conviction for aggravated assault. See

Tex. Pen. Code Ann. ' 22.02 (West 1994). The jury found appellant guilty of aggravated assault as

alleged in the third count of the indictment and assessed his punishment at twenty years= imprisonment and a

fine of $2,500.1 The jury acquitted appellant of the offenses of aggravated sexual assault as charged in the

first and second counts of the indictment.


                                             Points of Error

                Appellant advances two points of error. First, appellant contends that the trial court erred

in admitting into evidence an incriminating oral statement in violation of the statutory law. See Tex. Code

Crim. Proc. Ann. art. 38.22 (West 1979 & Supp. 2002). Second, appellant challenges the factual



        1
         The formal judgment and sentence is in error in reflecting that the fine assessed was $5,000.
It does not track the jury=s verdict and will be reformed.
sufficiency of the evidence to sustain the conviction and claims that the admitted but tainted oral statement

must not be considered in any factual sufficiency review.


                                                Background

                 At trial on May 15, 2001, Daniel Walkuski, twenty-four years of age, testified as to what

happened to him on March 4, 2000. Walkuski related that he had been charged with selling liquor to

minors; that shortly after he was placed in Tank C2-7 of the Hays County jail, he was told by appellant and

Michael Martinez to go to the Acorner@; that the Acorner@ was an area of the jail tank that the guard could

not see from his post or position. There, Walkuski was told by Martinez in appellant=s presence, that if he

(Walkuski) did not fight another inmate, Thomas Pearl, Athey@ would Akick my ass.@ Walkuski testified that

he was afraid. He testified that he was forced to fight Pearl, but then appellant and Martinez wrapped

towels around their hands and began hitting him in the nose and his chest. Walkuski testified that his nose

was broken in two places, that he was badly beaten and in physical pain. Later, appellant and Martinez told

him to place a plastic toothbrush holder up his anus in front of the other inmates in the tank, and then to lick

or place the holder in his mouth. Walkuski related that he did this because he was afraid of appellant and

Martinez who threatened to beat him again if he did not follow their instructions. He was removed from the

jail tank the next day. At the time of the trial, Walkuski was again in jail on another charge. Walkuski

explained that appellant was in a tank Anext door@ to where he was being held, and appellant had friends in

the area where he (Walkuski) was in custody. He also stated that he had learning disabilities and was on

medication for AADD@ (Attention Deficit Disorder).




                                                       2
                Detective Thomas James Ormsby with the Hays County sheriff=s office began an

investigation of the jail house incident three or four days after it happened. He came into possession of a

plastic toothbrush holder and a white towel with blood on it. Ormsby obtained statements taken by the jail

staff, including one by appellant, who acknowledged that an assault took place but denied any participation

in it. Ormsby interviewed and took some statements from the inmates in C2-7 at the time of the incident.

He interviewed Walkuski and secured his statement concerning the assaults. Thereafter, Ormsby secured

arrest warrants for appellant, who had been released from jail.

                Ormsby described Walkuski as having dark bruising under both eyes and bruising on his

arms. He took Walkuski to the Central Texas Medical Center to be examined by a Asane@ (sexual assault

nurse examiner).

                On June 9, 2000, Detective Ormsby was informed that appellant had been arrested. He

went to the jail and found appellant in the booking area. When Ormsby identified himself to appellant as the

officer who had caused the arrest warrants to be issued, appellant spontaneously stated that he had Abeat

the s _ _ _ out of the guy,@ but that he had not sexually assaulted anyone.

                Julie Veidt, a Asane@ at the medical center, testified that she had examined Walkuski on

March 8, 2000. She found that he Ahad lots of nasal trauma.@ He had purple areas under both of his eyes

and across the bridge of his nose. There were abrasions on Walkuski=s nose, left cheekbone and right

ankle. There was greenish bruising above his left eyebrow, and yellow and purple bruising on his arms.

There were tender areas on the back of Walkuski=s head, the middle of his back, and upper-front of both

thighs. Nurse Veidt found that Walkuski had a fractured nose which could cause a serious impairment of a


                                                     3
person=s ability to breathe; that there is a likelihood that a person with a fractured nose would suffer some

sort of protracted loss of function or an impairment of the use of that body organ. Nurse Veidt also related

that her examination of Walkuski=s anus revealed an injury consistent Awith the things he told me had

happened.@

                Timothy Daniel was a reluctant witness. He had been bench-warranted from prison to

testify. He made clear to the prosecutor that he did not want to be a witness and that he did not recall the

events which occurred in the jail when he was an inmate there. The statement he gave authorities in early

March 2000 after the incident was admitted under Rule of Evidence 803(5). In it, Daniel stated that

appellant and Martinez forced Pearl and Walkuski to fight, against their will, then strangled Walkuski, and

forced him to use a toothbrush holder on himself; that the next morning he (Daniel) tipped off a guard when

he went to the infirmary for a blood pressure check.

                Michael Martinez, the co-defendant, was called as a State=s witness. He admitted that

earlier he had entered a plea of guilty to aggravated assault upon Walkuski, acknowledged the stipulation of

evidence used, and agreed that he had received fifteen years in prison as a part of a plea bargain. On

cross-examination, Martinez admitted that he had beaten Athe s _ _ _ out of@ Walkuski but denied that

appellant had participated in the offense.

                Alexis Castro testified for the defense. He was an inmate in C2-7 when the incident in

question occurred. Castro stated that Walkuski acted strangely when he first entered the tank by going

around and shaking hands with approximately twenty-four inmates; that Walkuski later Afarted@ in the chow

line which was against the jail rules and which upset the other inmates; and that still later Walkuski began


                                                     4
talking about girls committing oral sex on him. At this point, Castro related that Walkuski put a plastic

toothbrush holder in his mouth and began bobbing up and down on it; that Walkuski thought it was funny

and got some jeers and snickers; and that Walkuski even performed in view of the guard.

                Castro testified that Walkuski subsequently went off in the corner; pulled his pants down

and sat on the holder, but that no one forced him to do so. Castro did recall that Pearl and Walkuski got

into a fight and Walkuski had a nose bleed. Castro stated that no one forced them to fight. He never saw

appellant beat Walkuski or participate in any of the action described.

                The twenty-one-year-old appellant was in jail for possession of marihuana at the time of the

incident and was to be released in a few days. Appellant denied that he assaulted Walkuski at any time.

He stated that he was asleep at the time Walkuski entered the jail tank, later saw Walkuski fighting with

Pearl, and then saw Martinez beating Walkuski, but he did not take part. Appellant related that he was told

that Walkuski had abused himself with a toothbrush holder, but he considered that Walkuski=s Abusiness.@

He had not observed the act. After his arrest for the instant offense, appellant denied that he made the oral

statement attributed to him by Detective Ormsby.


                                     Admission of Oral Statement

                In his first point of error, appellant contends that the Atrial court erred in admitting into

evidence an appellant=s alleged incriminating oral statement in violation of Texas Code of Criminal

Procedure, article 38.22.@

                On direct examination, Detective Ormsby testified that on June 9, 2000, he went to the

county jail after he was informed that appellant had been arrested. The record then reflects:

                                                     5
        I arrived at the jail at 10:00 o=clock in the morning, a little bit after. Michael
Camarillo was in the holding area, the booking area. I told him that I was the detective that
had the warrants issued for his arrest. And he made a statement that -- well, he made the
statement that he beat the s _ _ _ out of the guy, and he had not sexually assaulted
anybody.

         I told Michael Camarillo that he did not need to have sexual intercourse to sexually
assault somebody.

        MR. LANFORD: Objection, Your Honor, narrative.

        May I take the witness on voir dire?

        THE COURT: You may.


                             VOIR DIRE EXAMINATION

BY MR. LANFORD:

        Q. Mr. Ormsby, at the time of this June interview with Mr. Camarillo, after you
advised him of -- that you were the detective on the case, did you advise him of anything
else?

        A. No, I did not.

        MR. LANFORD: I=ll move to strike the responses of what Mr. Camarillo may
have said to the officer, Your Honor --

        MS. COMPTON: Your Honor --

       MR. LANFORD: -- under 38.21 of the Code of Criminal Procedure is not
complied with, Article 30.

        MS. COMPTON: Your Honor, this was a res gestae statement. It was made
without any time for Mr. Ormsby to even Mirandize this defendant.

        MR. LANFORD: Objection --




                                                      6
                 MS. COMPTON: He immediately stated that before -- just as soon as he was
        told that he was the investigating officer.

                MR. LANFORD: I object, Your Honor. That=s outside the record.

                MS. COMPTON: If -- if I could be allowed to continue, I will establish that.

                THE COURT: Proceed.


                The prosecutor then elicited from Ormsby that after he identified himself to appellant he did

not have an opportunity to say anything before appellant volunteered his statement. Ormsby stated that at

the time he was not conducting an interview or interrogation of appellant. Ormsby acknowledged that the

Miranda warnings were not given under the circumstances. When Ormsby later asked appellant if he

wanted to speak about the offense, appellant replied: AYes, but not now.@ Ormsby then left the jail.

                Subsequent to this testimony, the prosecutor, without objection, had Ormsby repeat the

statement appellant made to him about beating Walkuski. The prosecutor then proceeded with her direct

examination of Ormsby about other matters. On cross-examination, Ormsby, in response to defense

counsel=s question about the voluntariness of the statement, repeated the Abeating@ portion of appellant=s

statement. No ruling was ever obtained on appellant=s objections.


                                         Preservation of Error

                In order to preserve error as to the admission of testimony, a party must present a timely

specific objection, and secure an adverse ruling. Tex. R. App. P. 33.1; Tex. R. Evid 103(a)(1).

Preservation of error for appellate review generally requires a timely objection. Robinson v. State, 16
S.W.3d 808, 809 (Tex. Crim. App. 2000). Here, Detective Ormsby had already testified as to appellant=s

                                                             7
oral statement and was relating other matters before an objection was interposed. Appellant=s objection

was not timely. Moreover, appellant never obtained an adverse ruling on his objections. Absent an adverse

ruling on an objection, nothing is preserved for review. Rey v. State, 897 S.W.2d 333, 336 (Tex. Crim.

App. 1995); Oestrick v. State, 939 S.W.2d 232, 235 (Tex. App.CAustin 1997, pet. ref=d).

                Still further, a specific objection must be made each time an offer of inadmissible evidence is

made in order to preserve any error for review. Purtell v. State, 761 S.W.2d 360, 368 (Tex. Crim. App.

1988); Hudson v. State, 675 S.W.2d 507, 511 (Tex. Crim. App. 1984); Miranda v. State, 813 S.W.2d
724, 739 (Tex. App.CSan Antonio 1991, pet. ref=d). In addition, the improper admission of evidence is

not reversible error or harmful when the same facts are proven by other unobjected-to testimony. Leday v.

State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998); Anderson v. State, 717 S.W.2d 622, 626-27

(Tex. Crim. App. 1986); Miranda, 813 S.W.2d at 739. In the instant case, the prosecutor had Detective

Ormsby repeat appellant=s oral statement. Thus, the statement complained of was subsequently elicited

without objection.

                Appellant has based his point of error on a claim that there was a violation of article 38.22.

Tex. Code Crim. Proc. Ann. art. 38.22 (West 1979 & Supp. 2002). Appellant=s trial objections, on which

he did not obtain an adverse ruling, were Anarrative@ and later a motion to strike Ormsby=s testimony Aunder

38.21 of the Code of Criminal Procedure is not complied with, article 30.@ A complaint on appeal must

comport with the trial objection in order to preserve error for review. Curry v. State, 910 S.W.2d 490,

495 (Tex. Crim. App. 1995); Rezac v. State, 782 S.W.2d 869, 870 (Tex. Crim. App. 1990); Balfour v.

State, 993 S.W.2d 765, 770 (Tex. App.CAustin 1999, no pet.). A specific trial objection preserves only


                                                      8
the specific grounds cited for review. Reed v. State, 927 S.W.2d 289, 291 (Tex. App.CFort Worth

1996, no pet.). Appellant=s complaint on appeal was not raised in the trial court. See State v. Mercado,

972 S.W.2d 75, 78 (Tex. Crim. App. 1998). Appellant=s contention on appeal was not preserved for

review because of the foregoing procedural defaults.

                Even in the absence of the foregoing procedural defaults, appellant=s contention is without

merit. A voluntary oral statement may be admissible on the issue of guilt if it is not the Aresult of@ or does

not Astem from custodial interrogation.@ May v. State, 618 S.W.2d 333, 338 (Tex. Crim. App. 1981); see

also Chambliss v. State, 647 S.W.2d 257, 262 (Tex. Crim. App. 1987). Article 38.22 of the Texas

Code of Criminal Procedure and Miranda apply only to statements made as the result of custodial

interrogation. Tex. Code Crim. Proc. Ann. art. 38.22, ' 5 (West 1979) (nothing in article precludes

admission of statement made by accused if statement does not stem from custodial interrogation); Miranda

v. Arizona, 384 U.S. 436, 478 (1966) (volunteered statements are not barred by Fifth Amendment or this

holding). See also Rhode Island v. Innis, 446 U.S. 291, 300 (1980); Lam v. State, 25 S.W.3d 233, 239

(Tex. App.CSan Antonio 2000, no pet.).

                ACustodial interrogation@ is questioning initiated by law enforcement officers after a person

has been taken into custody or otherwise deprived of his freedom of action in any significant way.

Miranda, 384 U.S. at 444; Cannon v. State, 691 S.W.2d 664, 671 (Tex. Crim. App. 1987); State v.

Waldrop, 7 S.W.3d 836, 839 (Tex. App.CAustin 1999, no pet.).2 That a person makes a statement at a


        2
          The Court of Criminal Appeals has said that Acustodial interrogation@ occurs when a person
in custody is subjected to direct questioning or its functional equivalent, which occurs when police
officers engage in conduct that they know is likely to elicit an incriminating response from the

                                                      9
police station in response to questioning does not automatically make the resulting statement the product of

Acustodial interrogation.@ Holland v. State, 770 S.W.2d 56, 58 (Tex. App.CAustin 1989), aff=d, 802
S.W.2d 696 (Tex. Crim. App. 1991). Offhand remarks, not designed to elicit any kind of response, do not

constitute custodial interrogation. Innis, 446 U.S. at 303; Murray v. State, 864 S.W.2d 111, 114 (Tex.

App.CTexarkana 1993, pet. ref=d). General and routine questions also do not constitute interrogation.

Jones v. State, 795 S.W.2d 171, 174 n. 3 (Tex. Crim. App. 1990).

                In the instant case, the officer merely identified himself as the officer who obtained the arrest

warrants when appellant immediately made his unsolicited statement. The statement was not the product of

custodial interrogation. The fact that appellant was in custody does not show that the statement stemmed

from custodial interrogation. Kelley v. State, 817 S.W.2d 168, 173 (Tex. App.CAustin 1991, pet. ref=d).

Appellant=s first point of error is overruled for all the reasons stated.


                                            Factual Sufficiency

                In his second point of error appellant contends that the Aevidence is factually insufficient to

support a conviction for aggravated assault because the conviction relies on unlawfully admitted evidence.@

Appellant then adds, A[E]ven with the unlawfully admitted evidence, the evidence is factually insufficient to

support a conviction for aggravated assault.@


defendant. McCrory v. State, 643 S.W.2d 725, 734 (Tex. Crim. App. 1982). Appellant relies on
McCrory, but the record does not show Detective Ormsby=s actions to be the functional equivalent of
Acustodial interrogation.@




                                                      10
                Appellant does not challenge the legal sufficiency of the evidence to sustain the conviction.

Further, a review of the factual sufficiency of the evidence begins with the presumption that the evidence

supporting the judgment was legally sufficient. See Clewis v. State, 922 S.W.2d 126, 134 (Tex. Crim.

App. 1996). In such a review, we consider the evidence without employing the prism of Ain the light most

favorable to the verdict.@ Id. at 129. A reviewing court must consider all the evidence impartially,

comparing evidence that tends to prove the existence of a disputed fact or facts with evidence that tends to

disprove that fact or those facts. Santellan v. State, 939 S.W.2d 155, 164 (Tex. Crim. App. 1997). The

verdict or judgment is to be set aside only when the factual finding is against the great weight and

preponderance of the evidence so as to be clearly wrong and unjust. Clewis, 922 S.W.2d at 129. In the

factual sufficiency analysis, it must be remembered that the trier of fact is the sole judge of the weight and

credibility of the testimony. Santellan, 939 S.W.2d at 164. Appellate courts should be on guard not to

substitute their own judgment in these matters for that of the trier of fact. Id. One principle of the factual

sufficiency analysis is deference to the findings of the jury or other fact finder. Cain v. State, 958 S.W.2d
404, 407 (Tex. Crim. App. 1997). Moreover, A[a] decision is not manifestly unjust merely because the jury

[or fact finder] resolved conflicting views of the evidence in favor of the State.@ Id. at 410.

                In the latest clarification of the standard of review involved, the Court of Criminal Appeals

made clear that the Clewis criminal factually sufficiency review encompasses both formulations utilized in

civil jurisprudence. Evidence is factually insufficient if it is so weak as to be clearly wrong and manifestly

unjust or the adverse finding is against the great weight and preponderance of the available evidence.

Johnson, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000). Thus, in conducting a Clewis sufficiency review of


                                                     11
the elements of a criminal conviction, an appellate court must ask whether a neutral review, both for or

against the finding, demonstrates that the proof of guilt is so obviously weak as to undermine the confidence

in the jury=s determination or that proof of guilt, although adequate taken alone, is greatly outweighed by

contrary proof. Id.

                  In performing this review, due deference is still to be given to the jury=s or fact-finder=s

determination. Id. at 8-9.3 Consequently, we may find the evidence factually insufficient only where

necessary to prevent manifest injustice. Id. at 9, 12; Cain, 958 S.W.2d at 407.


                            ConsiderationCImproperly Admitted Evidence

                  Appellant first contends that before a factual sufficiency of the evidence review can be

undertaken, the improper admission of his oral statement to Detective Ormsby must be removed from the

equation. Appellant cites no authority for this contention. In a legal sufficiency challenge, a reviewing court

must consider all the evidence, rightly or wrongly admitted, which the trier of fact was permitted to consider.

See Garcia v. State, 919 S.W.2d 370, 378 (Tex. Crim. App. 1994); Johnson v. State, 871 S.W.2d
183, 186 (Tex. Crim. App. 1993); Rodriguez v. State, 939 S.W.2d 211, 218 (Tex. App.CAustin 1997,

no pet.). We conclude that the same rule and reasoning are applicable to a factual sufficiency review. The

cases discussing factual sufficiency review require that there be an impartial review of all the evidence. See,

e.g., Johnson, 23 S.W.2d at 11; Santellan, 939 S.W.2d at 164; see also 43 George E. Dix & Robert O.

Dawson, Texas Practice: Criminal Practice and Procedure ' 31.134 (2d ed. 2001). We reject


         3
             For a discussion of appropriate deference, see Johnson, 23 S.W.3d 1, 8 (Tex. Crim. App.
2000).

                                                      12
appellant=s contention that we redact the oral statement made to Detective Ormsby from the evidence in

considering his point of error.


                                       The Elements Contested

                Although the presumption is that the evidence is legally sufficient, appellant contends

specifically, with the oral statement in the mix, that the evidence is factually insufficient to show that

Walkuski suffered serious bodily injury as alleged and as required by section 22.02 of the Penal Code

under which he was prosecuted. Section 22.02 provides in pertinent part:


        (a) A person commits an offense if the person commits assault as defined in Section
            21.01 and the person:

             (1) causes serious bodily injury to another, including the person=s spouse.


Tex. Pen. Code Ann. ' 22.02 (West 1994).

          Count III of the indictment alleges in pertinent part that appellant acting together with

Michael Martinez on or about March 4, 2000:


        did then and there knowingly cause serious bodily injury to Daniel Walkuski by repeatedly
        punching the aforesaid Daniel Walkuski about the face causing him to sustain a fractured
        nose.


          ABodily injury@ means physical pain, illness, or any impairment of physical condition.@ Tex. Pen.

Code Ann. ' 1.07(a)(8) (West 1994). A>Serious bodily injury= means bodily injury that creates a substantial

risk of death or that causes death, serious permanent disfigurement, or protracted loss or impairment of the


                                                    13
function of any bodily member or organ.@ Id. ' 1.07(a)(46). The distinction between Abodily injury@ and

Aserious bodily injury@ is often a matter of degree and the distinction must be determined on a case-by-case

basis. See Moore v. State, 739 S.W.2d 347, 349, 352 (Tex. Crim. App. 1987); Madden v. State, 911
S.W.2d 236, 244 (Tex. App.CWaco 1995, pet. ref=d).

          Both parties seem to agree that a broken nose may amount to a protracted loss or impairment of

the function of a bodily member or organ. See Brown v. State, 605 S.W.2d 572, 575 (Tex. Crim. App.

1980), overruled on other grounds by Hedike v. State, 779 S.W.2d 837 (Tex. Crim. App. 1989).

Appellant contends, however, that the instant facts do not show this loss or impairment. Nurse Veidt

testified that her examination of Walkuski showed that he had a broken nose and suffered Alots of nose

trauma@ which could cause a serious impairment of a person=s ability to breathe. She expressed the opinion

that when a person sustains a fractured nose there is a likelihood that the person will suffer some protracted

loss of the function or an impairment of the use of the organ. Walkuski testified that as a result of the assault

his nose was fractured in two places. On cross-examination, Walkuski was asked if his nose was giving him

Aany trouble.@ He responded: AI have a hard B hard time breathing.@ The trial occurred fourteen months

after the assault and injury.

          Appellant also urges that Walkuski=s injury was not directly linked to appellant or his actions,

independent of the improperly admitted oral statement. For reasons already stated, the oral statement is

properly a part of the evidence to be considered. Appellant relies on his trial testimony and that of Martinez

and Castro that he did not participate in the assault on Walkuski. Appellant also notes that while Walkuski




                                                      14
had first indicated that appellant and Martinez Aboth@ broke his nose, Walkuski then changed his testimony,

stating that Pearl and Martinez did so.

          To the contrary is appellant=s statement to Ormsby that he had severely beaten Walkuski and

Martinez=s testimony that he had also personally beaten Walkuski. Inmate Daniel and Walkuski testified

that appellant and Martinez both beat Walkuski and earlier had forced Pearl and Walkuski to fight each

other.

          The indictment charged that appellant and Martinez were acting together. Cf. Pitts v. State, 569
S.W.2d 898, 900 (Tex. Crim. App. 1978); Hanson v. State, 55 S.W.3d 681, 692 (Tex. App.CAustin

2001, pet. ref=d). The jury charge included an instruction on the law of parties which allows the State to

enlarge a defendant=s criminal responsibility to acts in which he may not be the primary actor. See Tex. Pen.

Code Ann. ' 7.02 (West 1994); Goff v. State, 931 S.W.2d 537, 544 (Tex. Crim. App. 1996); Rivera v.

State, 990 S.W.2d 882, 887 (Tex. App.CAustin 1999, pet. ref=d). To establish liability as a party, the

State must show that the defendant had the intent to promote or assist the commission of the offense.

Rivera, 990 S.W.2d at 887. The evidence must reflect that at time of the offense the parties acted together

each doing some part to execute the common design, a design which can be shown by direct or

circumstantial evidence. Id. at 887-88. Under the evidence the jury could have concluded that appellant

and Martinez were acting together in committing the crime charged, even if appellant did not actually break

Walkuski=s nose himself. See Hartson v. State, 59 S.W.3d 780, 786 (Tex. App.CTexarkana 2001, no

pet.).




                                                     15
          We do not substitute our judgment for that of the jury and will set aside a verdict only if it is so

contrary to the overwhelming weight of the evidence as to be clearly wrong and unjust. Johnson, 23
S.W.3d at 7; Clewis, 922 S.W.2d at 129; Saldana v. State, 59 S.W.3d 703, 709 (Tex. App.CAustin

2001, pet. filed). Appellant=s second point of error is overruled.

          The judgment is reformed to reflect the fine assessed by the jury to be $2,500 rather than $5,000.

As reformed, the judgment is affirmed.




                                                  __________________________________________

                                                  John F. Onion, Jr., Justice

Before Justices B. A. Smith, Yeakel and Onion*

Reformed and, as Reformed, Affirmed

Filed: May 9, 2002

Publish




                                                     16
*
    Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by assignment.
    See Tex. Gov=t Code Ann. ' 74.003(b) (West 1998).




                                                    17